ORDER

PER CURIAM.
Julie Jenkins (“Patient”) and Bob Jenkins (jointly “Plaintiffs”) appeal from the trial court’s grant of directed verdict in favor of Dr. Howard Schwadron on their claim for negligence per se. In their first point, Plaintiffs claim that the trial court erred in directing the verdict for Dr. Schwadron because Plaintiffs failed to show that Dr. Schwadron’s failure to properly chart medications proximately caused Plaintiffs’ injuries. In their second point, Plaintiffs contend that the trial court erred in granting a directed verdict in favor of Dr. Schwadron on the issue of negligence in charting for failure to show causation because no expert testimony was needed because the lack of care was “so apparent so as to only require common knowledge and experience to understand it.”
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).